150 U.S. 82 (1893)
BUSHNELL
v.
CROOKE MINING AND SMELTING COMPANY.
No. 195 of October Term, 1892.
Supreme Court of United States.
Submitted October 23, 1893.
Decided October 30, 1893.
ERROR TO THE SUPREME COURT OF THE STATE OF COLORADO.
*83 THE CHIEF JUSTICE:
We should not have been called on to reiterate the rule that an application for a rehearing cannot be entertained when presented after the expiration of the term at which the judgment was rendered. Hudson v. Guestier, 7 Cranch, 1; Browder v. M'Arthur, 7 Wheat. 58; Sibbald v. United States, 12 Pet: 488; Brooks v. Railroad Company, 102 U.S. 107; Williams v. Conger, 131 U.S. 390.
Application denied.